In a negligence action to recover damages for personal injuries, etc., the parties cross-appeal from a judgment of the Supreme Court, Westchester County, entered January 30, 1976, which is in favor of plaintiffs and against defendants, upon a jury verdict as to the infant plaintiff and upon a jury verdict as reduced by the trial court as to plaintiff Joel M. Mallín. Judgment modified by deleting the second decretal paragraph thereof and substituting therefor a provision awarding judgment to plaintiff Joel M. Mallín against defendants in the amount of the jury verdict in his favor, to wit, $15,223.81, with interest thereon from the date of the *919rendition of the verdict. As so modified, judgment affirmed, without costs or disbursements. The trial court should have denied the motion to reduce the jury verdict in favor of plaintiff Joel M. Mallín. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.